DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-18, 31, in the reply filed on 1/11/2022 is acknowledged.
Applicant’s election without traverse of Species: R) alkyl, X) none, Q) carbonate, a) at least one, x) 0, in claims 1-11, 14-18, 31 in the reply filed on 1/11/2022 is acknowledged.
Claims 12, 13, 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2022.
Claim Objections
Claim 15 is objected to because of the following informalities:  the word “radical” is misspelled as “radial” in the second line.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil, Journal of Macromolecular Science, Part A: Pure and Applied Chemistry (2015) 52, 114-123.
To the extent that Patil anticipates a non-elected species, this rejection is presented.
Patil teaches a copolymer of polycaprolactone-block-poly(cyclic-carbonate methacrylate) (abstract) where the copolymer includes structures of 
    PNG
    media_image1.png
    125
    188
    media_image1.png
    Greyscale
 (Scheme 1). A polycaprolactone block corresponds to the claimed at least one polymer polymerized by ring opening polymerization of a lactone. A poly(cyclic-carbonate methacrylate) corresponds to a polyacrylate having a repeat unit of the general formula of claim 1 when R is a methyl group, X is a -CH2- group, x is 1 and Q is a carbonate, cyclic carbonate group. The cyclic carbonate group sis a 2-oxo-1,3-dioxolan-4-yl group. The copolymer of Patil is a four arm star copolymer (abstract), where each arm contains a polycaprolactone and a polycyclic-carbonate methacrylate. The additional arms fall in the scope of at least one further ion-conductive polymer comprising a carbonate group.
Patil teaches examples of the copolymer having a molecular weight of 21,642, 33,555, and 30,230 (Table 1) which corresponds to 21 kD, 33 kD, and 30 kD respectively. Patil teaches the ratio of polycaprolactone:polycyclic-carbonate methacrylate includes 70:30 and 74:26 (Table 1) indicating that the caprolactone is present in a greater amount than the cyclic-carbonate methacrylate. 
Alternatively, caprolactone has a molecular weight of about 114.14, and the cyclic-carbonate methacrylate has a molecular weight of about 159. Patil teaches the polycaprolactone macroinitiator has a molecular weight of 10,108, corresponding to about 88 repeat units of caprolactone. Patil teaches the copolymer has a Mn of about 15143 (Table 1) which when the 10,108 polycaprolactone macroinitiator is subtracted, gives a molecular weight of 5,035 of the 
To the extent that claim 15 provides details about an optional component that is not required, Patil reads on claim 15.
Patil does not explicitly recite the polyemr is an electrolyte for a lithium or sodium cell. However, Patil forms a polymer using the same monomeric components (cyclic carbonate methacrylate and caprolactone) as the instant invention, and therefore contains the same electrochemical properties, including acting as an electrolyte. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Additionally, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, the copolymer of Patil is capable of constituting a polymer electrolyte for a lithium or sodium cell because it contains polycaprolactone and polycyclic carbonate methacrylate polymers.

Claim(s) 1, 8-10, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding (CN 1363637). As the CN document is not in English, citations are made to the attached translation except for the chemical structures which are cited to in the original.
To the extent that Patil anticipates a non-elected species, this rejection is presented.
Ding teaches an example where a polymer is formed from acrylic acid, acrylonitrile, trimethoxysilylpropylacrylate, and a polymerizable surfactant (¶ 23-41) where the polymizable surfactant is 
    PNG
    media_image2.png
    45
    308
    media_image2.png
    Greyscale
 (Ex. 1, pg. 3). The polymerizable surfactant is a result of a ring opening polymerization of ethylene oxide and falls in the scope of the claimed at least one polymer polymerized by ring opening polymerization. A polymer containing acrylonitrile and trimethoxysilylpropylacrylate falls in the scope of claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 14-17, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Patil, Journal of Macromolecular Science, Part A: Pure and Applied Chemistry (2015) 52, 114-123.
The discussion with respect to Patil above is incorporated herein by reference.
Patil does not explicitly recite an embodiment where the cyclic carbonate is adjacent to the acryloyl group of the methacrylate which corresponds to the elected species when ‘x’ = 0.
However, the difference in the claimed structure and the structure found in Patil is a methylene (-CH2-) spacer group that connects the cyclic carbonate to the acryloyl group. It is expected that the elected structure and the compound in Patil would have similar properties as both copolymers contain a polycaprolactone block polymer, a methacrylate block polymer having pendent cyclic carbonate groups. Patil teaches that the polymers having cyclic carbonate groups have potential electrolyte applications (pg. 115) and therefore have a similar utility as the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764